DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Abstract (dated 05/06/2021): Delete second paragraph “Selected Figure: Fig.1”.
Attorney, Joshua Dean authorized examiner to remove unnecessary second paragraph (via telephone # 202-293-7060 communication, 09/15/2022).

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 08/24/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 07/06/2022) of claims 1-4 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on August 24, 2022 have been entered. Claims 1-9 are pending.

Allowable Subject Matter
Claims 1-9 are allowed. Independent claim 1 and 5 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal connecting structure for connecting a terminal to an electric wire, the electric wire including an aluminum conductor, wherein the terminal connecting structure further comprises: a conductive connection body formed with aluminum, wherein the terminal includes a connection body crimped section having a pair of connection body crimped elements connected via crimping to the connection body, wherein one end of the connection body is butt-connected to the aluminum conductor, and wherein another end of the connection body is connected to the pair of connection body crimped elements via crimping and only the connection body is crimped, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal connecting structure for connecting a terminal to an electric wire, the electric wire including an aluminum conductor, wherein the terminal connecting structure further comprises: a conductive connection body formed with aluminum, wherein one end of the connection body is butt-connected to the aluminum conductor, and wherein another end of the connection body is connected to the pair of connection body crimped elements via crimping and only the connection body is crimped, wherein the electric wire comprises a coating section, wherein the terminal integrally comprises: a connection body crimped section crimped to the another end of the connection body; a coating crimped section crimped to the coating section; and a support section disposed between the connection body crimped section and the coating crimped section, wherein the support section is continuous with the connection body crimped section and the coating crimped section, and configured to support the aluminum conductor and the one end of the connection body, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831